Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 31, 2020

                                          No. 04-20-00159-CV

     IN RE ROSENBLATT LAW FIRM PC, Brettonwoods Properties LLC, and James D.
                            Rosenblatt, Relators

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        On March 12, 2020, relators filed a petition for writ of mandamus and, on March 13,
2020, a motion for stay pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may
file a response to the petition in this court no later than April 16, 2020. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

     Relators’ request for a stay is GRANTED. All proceedings in the underlying case are
STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on March 31, 2020.

                                                                       PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
  This proceeding arises out of Cause No. 2019CI15282, styled Michael H. Schlatter and Jacquelyn R. Schlatter,
Individually and As Trustees of The Schlatter Family Trust v. Rosenblatt Law Firm PC, Brettonwoods Properties
LLC, and James D. Rosenblatt, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable
Cynthia Marie Chapa presiding.